Citation Nr: 0107136
Decision Date: 03/09/01	Archive Date: 04/17/01

DOCKET NO. 00-02 304               DATE MAR 09, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Huntington, West Virginia

THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses.

REPRESENTATION

Appellant represented by: M. Y., appellant's husband

WITNESS AT HEARING ON APPEAL

Appellant's husband

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to October 1954
and from January 1955 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) arises from
a determination by the Department of Veterans Affairs (VA) Medical
Center in Clarksburg, West Virginia.

FINDINGS OF FACT

1. Between April 24, 1998, and November 23, 1998, the veteran
sought and obtained from non-federal providers care and services
for a right hip disability, after leaving a VA medical facility on
April 23, 1998, against medical advice.

2. During the period of time relevant to this appeal, VA facilities
were feasibly available to the veteran for treatment of her right
hip disability.

CONCLUSION OF LAW

Reimbursement of unauthorized medical expenses is not warranted. 38
U.S.C.A. 1728, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 17.120,
17.130 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A statute provides that VA may reimburse a veteran for medical
expenses incurred for treatment at non-federal facilities when 3
requirements are met: (1) The medical care or services were
rendered in a medical emergency of such nature that delay would
have been hazardous to life or health;

2 -

(2) Such care or services were rendered to a veteran in need
thereof for an adjudicated service connected disability or other
enumerated disabilities; and (3) VA or other federal facilities
were not feasibly available and an attempt to use them beforehand
would not have been reasonable, sound, wise, or practical or
treatment had been or would have been refused. 38 U.S.C.A. 1728
(West 1991 & Supp. 2000); 38 C.F.R. 17.120 (2000).

Entitlement to reimbursement of medical expenses not previously
authorized may only be established when all 3 statutory
requirements are met. See Malone v. Gober, 10 Vet. App. 539, 542
(1997).

No reimbursement or payment for services not previously authorized
will be made when such treatment was procured through private
sources in preference to available Government facilities. 38 C.F.R.
17.130 (2000).

In the veteran's case, she has made a claim for reimbursement for
the expenses of care and services she received from April 24, 1998,
through November 23, 1998, from: West Virginia University
Hospitals; West Virginia University Skilled Nursing Unit;
University Health Associates-Morgantown, West Virginia; EBI Medical
Systems; and Liken Home Medical, Inc. The care and services were
for the veteran's service connected right hip disability, so the
second of the 3 requirements for reimbursement has been met.

The record reveals that, in March 1998, at the VA Medical Center,
University Drive, Pittsburgh, Pennsylvania, the veteran underwent
a right total hip arthroplasty. She was readmitted to the VA
Medical Center in April 1998 for treatment of an infection at the
right hip surgical site. On April 23, 1998, VA physicians informed
the veteran and her husband that it was advised that the components
of the right hip total arthroplasty be removed to better treat the
infection. The veteran declined to undergo the recommended
treatment at the VA Medical Center, and she left the VA facility
against medical advice. She and her husband indicated a desire to
obtain a "second opinion" from non-VA providers. The veteran then
proceeded to incur

3 -

significant medical expenses for treatment of her right hip
disability at the non-federal facilities listed above.

The veteran may not be reimbursed by VA for any of the expenses she
incurred for care and services from April 24, 1998, through
November 23, 1998, because the third statutory requirement has not
been met. Further treatment of her right hip disability was not
only feasibly available but was being offered to her on April 23,
1998, when she refused further VA treatment and sought additional
medical services elsewhere. Furthermore, in this case,
reimbursement is barred by the regulation which provides that no
payment will be made by VA when, as here, the treatment in question
was procured through private sources in preference to available
Government facilities. 38 C.F.R. 17.130.

Because the third requirement for reimbursement has not been met,
it is not necessary for the Board to decide whether, on April 23
and 24, 1998, the veteran's right hip disability involved a medical
emergency, as defined in the statute.

As the veteran and her representative have not identified any
records which might be relevant to her appeal which were not
obtained by the agency of original jurisdiction, the Board finds
that further assistance to the veteran in the development of her
claim is not required. See Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) (to be
codified at 38 U.S.C. 5103A).

As the preponderance of the evidence is against the veteran's
claim, the benefit of the doubt doctrine does not apply. 38
U.S.C.A. 5107(b) (West 1991 & Supp. 2000).

4 -

ORDER

Entitlement to reimbursement of unauthorized medical expenses is
denied.

BRUCE KANNEE 
Member, Board of Veterans' Appeals

5 - 




